Exhibit 10.3

 

EXECUTION VERSION

 

AMENDED AND RESTATED

MUTUAL EXCLUSIVITY AGREEMENT

 

THIS AMENDED & RESTATED MUTUAL EXCLUSIVITY AGREEMENT (this “Agreement”) is
entered as of the 8th day of August, 2018 by and among ASHFORD HOSPITALITY
LIMITED PARTNERSHIP, a Delaware limited partnership (the “Partnership”), ASHFORD
HOSPITALITY TRUST, INC., a Maryland corporation (the “REIT”), and REMINGTON
LODGING & HOSPITALITY, LLC, a Delaware limited liability company (“Manager”),
and is consented and agreed to by MONTY J. BENNETT as a  Remington Affiliate.

 

THE PARTIES HERETO ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.                                    Prior to the date hereof, the Remington
Parties have been actively engaged in various aspects of acquisition,
development, management and operation of Hotel Properties as well as providing
certain project management services.

 

B.                                    The Remington Parties plan to continue to
engage in various aspects of acquisition, development, management and operation
of Hotel Properties.

 

C.                                    The REIT has undertaken to acquire,
develop, invest in, or purchase Hotel Properties.

 

D.                                    Prior to the date hereof, Manager was a
party to that certain Mutual Exclusivity Agreement, dated August 29, 2003, by
and among Remington Hotel Corporation, Manager (formerly known as Remington
Lodging & Hospitality, L.P.), the Partnership and the REIT as amended by the
First Amendment to Mutual Exclusivity Agreement, dated November 19, 2013, by and
among the Partnership, the REIT and Manager (the “Existing Agreement”).

 

E.                                     Concurrently with the execution of this
Agreement, Manager and Project Management LLC are executing that certain PM
Formation Agreement, dated as of the date hereof, by and among Manager, Project
Management LLC and certain other parties (the “PM Formation Agreement”),
pursuant to which the Project Management Business (within the meaning of the PM
Formation Agreement) conducted by Manager and certain of its affiliates is being
transferred to Project Management LLC.

 

F.                                      It is desired that the Existing
Agreement be split into this Agreement and a separate agreement with respect to
the Project Management Business (without materially altering the collective
terms thereof) solely in order to effect the transfer of the Project Management
Business to Project Management LLC.

 

G.                                    In accordance with the foregoing, the REIT
Parties desire to benefit from the hotel property management experience of the
Remington Parties and have agreed to engage Manager in connection with certain
investment opportunities (subject to an Independent Director Election);
provided, except as otherwise provided in this Agreement, the Remington Parties
agree to grant the REIT Parties a first right of refusal with respect to any
Remington Transaction that any of the Remington Parties source or identify.

 

H.                                   This Agreement amends and restates in its
entirety the Existing Agreement.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Definitions.  All terms used in this
Agreement but not defined herein shall have the meanings as set forth on
Exhibit A attached hereto and incorporated herein for all purposes (applicable
to both the singular and plural forms of the terms defined).

 

2.                                      Term of Agreement.  This Agreement shall
be deemed to have commenced as of August 29, 2003 and shall terminate ten
(10) years thereafter (the “Initial Term”), unless earlier terminated in whole
or in part (with respect to the Remington Exclusivity Rights or the REIT
Exclusivity Rights, or both, as applicable), due to (a) an Event of Default
under this Agreement and the non-defaulting party elects to terminate this
Agreement, (b) the occurrence of a Remington Termination Event, (c) the
occurrence of a REIT Termination Event, or (d) termination of the Master
Management Agreement with respect to all of the Hotel Properties covered thereby
pursuant to an Event of Default (as defined therein) applicable to all of the
Hotel Properties then covered by the Master Management Agreement as set forth in
Section 19.02 thereof and the non-defaulting party thereunder elects in writing
to terminate this Agreement (the events in subparagraphs (a) through (d) herein
each called, a “Termination Event”).  Notwithstanding the foregoing, the Initial
Term shall automatically be extended at the expiration of the Initial Term (with
respect to the Remington Exclusivity Rights or the REIT Exclusivity Rights, or
both, as applicable), on the same terms and conditions contained herein, for
each of three (3) successive periods of seven (7) Fiscal Years each and one
final period of four (4) years; provided, however, that at the time of the
expiration of the Initial Term or extension term, as applicable, a Termination
Event with respect to the entirety of this Agreement does not then exist. The
Initial Term as extended by any extension terms, if any, shall herein be called
the “Term.”  Upon the occurrence of a Termination Event (except where such
Termination Event is due to an Event of Default by any of the Remington Parties
under this Agreement), the Remington Parties shall be entitled to receive the
Reimbursement Amount payable under this Agreement.  Subject to
Section 8(b) below, upon termination of the entirety of this Agreement, the
Remington Parties and the REIT Parties shall have no further obligations to one
another pursuant to this Agreement, except for any indemnification obligations
contained herein, which shall survive such termination.  Any termination of this
Agreement in whole or in part shall not terminate any existing management and/or
development agreements or any other agreements executed between the parties
hereto that are then continuing and in full force and effect.

 

3.                                      Early Termination Events.

 

(a)                                 Remington Termination Event.  Upon the
occurrence of any of the following events, the Remington Parties acting through
Manager may, at their election exercised in their sole and absolute discretion
and upon written notice to the REIT Parties, terminate the REIT Exclusivity
Rights:

 

(i)                                     Monty J. Bennett (1) is removed without
Cause, (2) is not re-appointed as chief executive officer or chairman of the
board of directors of the REIT, (3) resigns as chief executive officer or
chairman of the board of directors of the REIT for Good Reason or as a result of
a Change in Control (within 12 months of the occurrence

 

2

--------------------------------------------------------------------------------


 

of such event), or (4) the Employment Agreement is not renewed; but with respect
to all of the foregoing, excluding in connection with the death of Monty J.
Bennett;

 

(ii)                                  Archie Bennett, Jr. (1) is removed as
Chairman Emeritus, (2) the REIT breaches that certain Chairman Emeritus
Agreement dated January 7, 2013, among the REIT, the Partnership and Archie
Bennett, Jr.; but with respect to all of the foregoing, excluding in connection
with the death of Archie Bennett, Jr.;

 

(iii)                              Upon expiration of the non-compete
restrictions contained in the Employment Agreement of Monty J. Bennett, if the
REIT Parties have not already terminated the Remington Exclusivity Rights with
respect to the REIT Termination Events set forth in Section 3(b)(ii) or
(iii) below; and

 

(iv)                              Subject to each party’s obligation to act in
good faith, if Monty J. Bennett is then no longer chief executive officer of the
REIT and subject to the non-compete restrictions in his Employment Agreement,
and three times in any Fiscal Year during the Term hereof, in any combination
set forth below:

 

(a)                                 the Independent Directors elect not to
pursue a Remington Transaction presented to the REIT Affiliates by the Remington
Affiliates pursuant to Section 4(a);

 

(b)                                 the Independent Directors elect not to
engage Manager with respect to the management opportunities part of a Remington
Transaction which the REIT Parties have elected to pursue pursuant to
Section 4(a); and/or

 

(c)                                  the REIT Parties fail to close on a
Remington Transaction presented to the REIT Affiliates by the Remington
Affiliates, and the failure to close is caused by a REIT Affiliate and not the
third party selling the Remington Transaction (it being understood that a
failure to close shall not be “caused” by a REIT Affiliate if a REIT Party
elects not to close because of the third party’s breach of an applicable
agreement);

 

(v)                                 If the REIT Parties terminate the Remington
Exclusivity Rights based upon a REIT Termination Event set forth in Sections
3(b)(ii) through (v).

 

Upon the REIT Parties’ receipt of written notice of termination of the REIT
Exclusivity Rights from the Remington Parties, the REIT Exclusivity Rights set
forth in this Agreement shall terminate; however, all other terms and provisions
of this Agreement shall remain in full force and effect, including the Remington
Exclusivity Rights, until this Agreement expires or is otherwise terminated as
permitted under this Agreement.

 

(b)                                 REIT Termination Event.  Upon the occurrence
of any of the following events, the REIT Parties may, at their election
exercised in their sole and absolute discretion and upon written notice to the
Remington Parties, terminate the Remington Exclusivity Rights:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Manager fails to qualify as an “eligible
independent contractor” as defined in Section 856(d)(9) of the Internal Revenue
Code;

 

(ii)                                  If Monty J. Bennett resigns as chief
executive officer and chairman of the board of directors of the REIT without
Good Reason; provided, however, the retirement of Monty J. Bennett as chief
executive officer or chairman of the REIT shall not constitute a REIT
Termination Event unless and until a REIT Termination Event described in
Section 3(b)(iv) shall occur;

 

(iii)                               If Monty J. Bennett’s Employment Agreement
is terminated for Cause;

 

(iv)                              Any one of the Remington Parties ceases to be
controlled by Archie Bennett, Jr. and/or Monty J. Bennett and/or their
respective family partnership or trusts, the sole members of which are at all
times lineal descendants of Archie Bennett, Jr. or Monty J. Bennett (including
step children) and spouses of any of the foregoing, with “control” meaning
(a) the possession, directly or indirectly, of a majority of the capital stock
and voting power of such Remington Parties, or (b) the power to direct or cause
the direction of the management and policies of the Remington Parties in the
capacity of chief executive officer, president, chairman, or other similar
capacity where they are actively engaged and/or involved in providing such
direction or control and spend substantial time managing the Remington Parties;

 

(v)                                 If there is a Change In Control, provided
that the REIT first pays to Manager the termination fees payable in connection
with a termination for convenience as set forth in Section 2.03(c) of the Master
Management Agreement for all of the properties then covered by such Master
Management Agreement; and

 

(vi)                              If the Remington Parties terminate the REIT
Exclusivity Rights by reason of a Remington Termination Event.

 

Upon the Remington Parties’ receipt of written notice of termination of the
Remington Exclusivity Rights from the REIT Parties, the Remington Exclusivity
Rights set forth in this Agreement shall terminate; however, all other terms and
provisions of this Agreement shall remain in full force and effect, including
the REIT Exclusivity Rights, until this Agreement expires or is otherwise
terminated as permitted under this Agreement.

 

4.                                      REIT Exclusivity Rights.

 

(a)                                 Remington Transaction. If any of the
Remington Affiliates identifies an opportunity to develop and construct, acquire
all or a portion of, invest in, make loans with respect to, or acquire all or a
portion of the debt with respect to, a Hotel Property (herein each called, a
“Remington Transaction”), the Remington Parties on behalf of themselves and
their Affiliates, hereby grant to the REIT Parties the first right of refusal to
purchase and assume such Remington Transaction and agree not to pursue any such
opportunity (except as provided in this Section 4) and acknowledge that each
such opportunity will belong to the REIT Parties (the “REIT Exclusivity
Rights”).  Notwithstanding the foregoing, the REIT Parties consent to the
Braemar Exclusivity Agreement.  With respect to any Remington Transaction
involving a Hotel

 

4

--------------------------------------------------------------------------------


 

Property that meets the Braemar Initial Investment Guidelines, the REIT Parties
hereby agree that its right to accept such Remington Transaction shall be
subordinate to the rights of Braemar Parties to accept such Remington
Transaction pursuant to the Braemar Exclusivity Agreement (the “Subordination”).

 

If the Braemar Parties materially modify the Braemar Initial Investment
Guidelines without the written consent of Manager (on behalf of the Remington
Parties), which consent may be withheld in their sole and absolute discretion,
the Subordination agreed to by the REIT Parties shall terminate and be of no
further force and effect.  Instead, the rights of the REIT Parties to accept any
Remington Transaction shall be superior to the rights of the Braemar Parties to
accept such Remington Transaction pursuant to the Braemar Exclusivity Agreement,
unless otherwise agreed by the REIT Parties.  For purposes hereof, a “material”
modification of the Braemar Initial Investment Guidelines shall mean any
modification of the Braemar Initial Investment Guidelines which cause the
Braemar Investment Guidelines to be competitive with the REIT’s Investment
Guidelines, which the parties.

 

(b)         Remington Notice. In connection with each Remington Transaction, the
Remington Parties on behalf of the Remington Affiliates shall deliver to the
REIT Parties, with a copy to the Independent Directors, a written notice (the
“Remington Notice”) in reasonable detail sufficient to describe the material
terms of the Remington Transaction, including without limitation, as applicable,
a description of the nature of the transaction (acquisition, development, or
other investment), description and location of the asset, name of franchisor,
inspection period, timing for closing, earnest money requirements, closing
costs, a break down estimate of the Reimbursement Amount, and to the extent
available and in the possession of the Remington Parties, copies of any letters
of intent, purchase and sale agreements, or development agreements, as
applicable (the “REIT Transaction Documents”).  Such Remington Notice shall be
delivered to the REIT Parties (with a copy to the Independent Directors), as
soon as reasonably practical after the opportunity of the Remington Transaction
is identified for any of the Remington Affiliates.

 

(c)                                  REIT ROFR.  The REIT Parties shall have the
right, through any of the REIT Affiliates, to accept or decline such Remington
Transaction (the “REIT ROFR”) by giving written notice (the “REIT ROFR Notice”)
to the Remington Parties at any time on or before ten (10) business days from
its receipt of a Remington Notice (the “REIT ROFR Period”).

 

Notwithstanding the foregoing, upon Manager identifying a Remington Transaction
that meets the Braemar Initial Investment Guidelines, Manager will submit the
Remington Notice to both the REIT Parties and the Braemar Parties pursuant to
the Braemar Exclusivity Agreement.  If both the REIT Parties and the Braemar
Parties accept the Remington Transaction in accordance with this Agreement and
the Braemar Exclusivity Agreement, respectively, (a) the Remington Transaction
shall be deemed accepted by the Braemar Parties, and (b) if the Remington
Transaction is deemed accepted by the Braemar Parties and the right of the
Braemar Parties to assume and purchase the Remington Transaction shall
subsequently lapse or fail to close pursuant to the terms of the Braemar
Exclusivity Agreement, Manager shall send a new Remington Notice to the REIT
Parties and the REIT Parties shall have the right to accept the Braemar
Transaction in accordance with the terms of this Agreement.  The procedures set
forth

 

5

--------------------------------------------------------------------------------


 

in this Section (4)(c) shall apply with respect to any new Remington Notice
issued pursuant to Section 4(e) below.

 

(d)                                 Acceptance of Remington Transaction.  Any
acceptance of the Remington Transaction by the REIT Parties shall be in
accordance with the following terms and conditions:

 

(i)                                     Upon delivery of a REIT ROFR Notice
accepting the Remington Transaction, the REIT Parties (through any of the REIT
Affiliates) shall assume (and the applicable Remington Affiliate shall assign)
any applicable REIT Transaction Documents containing materially the same terms
and conditions as set forth in the Remington Notice within ten (10) business
days of the receipt by the Remington Parties of the REIT ROFR Notice;

 

(ii)                                 The REIT Parties (through any of the REIT
Affiliates) shall pay the Reimbursement Amount to the applicable Remington
Affiliate;

 

(iii)                              The REIT Parties (through any of the REIT
Affiliates) shall pursue the Remington Transaction in accordance with the
applicable REIT Transaction Documents with commercially reasonable diligence;
and

 

(iv)                              If the Remington Transaction involves the
management and operation of a Hotel Property, the applicable REIT Affiliate
assuming the Remington Transaction shall engage Manager, and Manager agrees to
accept such engagement, to perform such services and execute the applicable
documents as described in Section 5(b) below, provided  Independent Director
Disapproval has not been received.

 

(e)                                  Rejection or Lapse of REIT ROFR; Failure to
Close.  If the REIT Parties fail to deliver a REIT ROFR Notice within the REIT
ROFR Period or by REIT ROFR Notice reject or decline to purchase and assume the
Remington Transaction, or the applicable REIT Affiliate fails to timely prepare
and execute the proper REIT Transaction Documents with respect to the Remington
Transaction, then the REIT ROFR shall lapse.  In such event, the applicable
Remington Affiliate shall be entitled to proceed with the Remington Transaction
described in the Remington Notice on materially the same terms and conditions as
outlined therein within the time period established therein and in accordance
with the underlying REIT Transaction Documents, subject to reasonable extensions
of the closing date.  If the terms and conditions of the Remington Transaction
materially change, then the Remington Parties hereby grant (on behalf of
themselves and the applicable Remington Affiliate) to the REIT Parties the
exclusive first right of refusal to purchase and assume the rights and
obligations of the applicable Remington Affiliate with respect to such Remington
Transaction on the changed terms and conditions and in connection therewith
shall deliver to the REIT Parties a new Remington Notice (subject to the same
time requirements for review and exercise as set forth in this Agreement).

 

(f)                                   Additional Information.  During the REIT
ROFR Period with respect to each Remington Transaction and the related Hotel
Property, the Remington Parties shall deliver to the REIT Parties upon the
written request of the REIT Parties, from time to time and to the extent
available: (i) any and all documents, correspondence and reports, including,
without limitation, due diligence information (including, property condition
reports, surveys, environmental

 

6

--------------------------------------------------------------------------------


 

reports), information and documents bearing on contracts, litigation and such
other matters, and title and lien information; (ii) any notices of
non-compliance with applicable laws bearing on such Hotel Property;
(iii) quarterly financial information with respect to such Hotel Property
showing hotel revenues and hotel operating expenses; and (iv) such other
information relating to the Hotel Property or the Remington Transaction as
reasonably requested by the REIT Parties.

 

(g)                                  No Additional Fees.  Reimbursement to the
Remington Parties of the Reimbursement Amount shall be the sole payment to the
applicable Remington Affiliate with regard to a Remington Transaction.  The
Remington Parties shall not receive any finder’s fee, brokerage fee, development
fee, or other commissions or compensation with regard to any Remington
Transaction.

 

5.                                      Remington Exclusivity Rights.

 

(a)                                 REIT Transaction; REIT Notice.  If any of
the REIT Parties or their subsidiaries (i) acquires or invests in a Hotel
Property, or (ii) acquires all or a portion of the debt with respect to a Hotel
Property, or makes a loan with respect to a Hotel Property, and such REIT Party
or its subsidiary has the right and/or control the right to direct the
management of such Hotel Property (herein each called, a “REIT Transaction”),
the REIT Parties hereby agree (on behalf of themselves and the applicable REIT
subsidiary) to engage Manager or an Affiliate of Manager (so long as such
Affiliate constitutes an Eligible Independent Contractor and there has not been
an Independent Director Disapproval), to provide, and Manager agrees to then
provide or cause such Affiliate to provide, any such management services in
connection with such REIT Transaction (the “Remington Exclusivity Rights”) and
in connection therewith shall deliver to the Remington Parties, a written notice
(the “REIT Notice”) which describes such REIT Transaction and the management
services to be provided by Manager, including, the description and location of
the asset and name of the franchisor.  The REIT Parties may engage a third party
and not Manager or an Affiliate of Manager to provide the services in connection
with the REIT Transaction if the REIT Transaction has received Independent
Director Disapproval.

 

(b)                                 Remington Transaction Documents.

 

(i)                                     Master Management Agreement.  With
respect to a REIT Transaction (for which Manager has been engaged), the terms
and conditions of the management and operation for such Hotel Property during
the term of such management and operation, including the amount of any
management and incentive fees shall be either pursuant to the terms and
conditions of the Master Management Agreement (and the Master Management
Agreement shall be amended accordingly to include such Hotel Property), or
pursuant to a management agreement with Manager or an Affiliate of Manager
substantially in the form of the Master Management Agreement.

 

6.                                      Excepted Transactions.  Notwithstanding
anything contained in this Agreement to the contrary, the REIT Parties’ rights
under Section 4 do not extend to the Excluded Remington Transactions and the
Remington Parties’ rights under Section 4(d)(iv) or Section 5 do not extend to
the Excluded REIT Transactions.  Each party hereto agrees to give written

 

7

--------------------------------------------------------------------------------


 

notice to the other party of any Excluded REIT Transaction or Excluded Remington
Transaction, as applicable, describing said transaction with reasonable detail.

 

7.                                      Indemnity.

 

(a)                                 Remington Parties’ Indemnity.  Except as set
forth in Section 7(b) below, the Remington Parties shall indemnify and hold the
REIT Affiliates and Advisor (and each of their respective agents, principals,
shareholders, partners, members, officers, directors, attorneys and employees)
harmless from and against all liabilities, losses, claims, damages, costs and
expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) that may be incurred by or asserted against any such party and that
arise from (i) the fraud, willful misconduct or gross negligence of any of the
Remington Affiliates, (ii) the breach by any Remington Affiliate of any
provision of this Agreement, or (iii) the breach by any Remington Affiliate of
any Remington Transaction Documents first occurring prior to the date of the
assumption of same by any of the REIT Affiliates.  The REIT Parties shall
promptly provide the Remington Parties with written notice of any claim or suit
brought against any of them by a third party which might result in such
indemnification.

 

(b)                                 REIT Parties’ Indemnity.  Except as set
forth in Section 7(a) herein above, the REIT Parties shall indemnify and hold
the Remington Affiliates (and their respective agents, principals, shareholders,
partners, members, officers, directors, attorneys and employees) harmless from
and against all liabilities, losses, claims, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and expenses) that
may be incurred by or asserted against any such party and that arise from
(i) the fraud, willful misconduct or gross negligence of the REIT Affiliates
(other than any Remington Affiliate), or (ii) the breach by the REIT Affiliates
of any provision of this Agreement (other than any Remington Affiliate).  The
Remington Parties shall promptly provide the REIT Parties with written notice of
any claim or suit brought against any of them by a third party which might
result in such indemnification.

 

(c)                                  Indemnification Procedure.  Any party
obligated to indemnify the other party under this Agreement (the “Indemnifying
Party”) shall have the right, by written notice to the indemnified party, to
assume the defense of any claim with respect to which the indemnified party is
entitled to indemnification hereunder.  If the Indemnifying Party gives such
written notice: (i) such defense shall be conducted by counsel selected by the
Indemnifying Party and approved by the indemnified party, such approval not to
be unreasonably withheld or delayed (provided, however, that the indemnified
party’s approval shall not be required with respect to counsel designated by the
Indemnifying Party’s insurer); (ii) so long as the Indemnifying Party is
conducting such defense with reasonable diligence, the Indemnifying Party shall
have the right to control said defense and shall not be required to pay the fees
or disbursements of any counsel engaged by the indemnified party for services
rendered after the Indemnifying Party has given the written notice provided for
above to the indemnified party, except if there is a conflict of interest
between the parties with respect to such claim or defense; and (iii) the
Indemnifying Party shall have the right, without the consent of the indemnified
party, to settle such claim, provided that such settlement involves only the
payment of money, the Indemnifying Party pays all amounts due in connection with
or by reason of such settlement and, as part thereof, the indemnified party is
unconditionally released from all liability in respect of such claim.  The
indemnified party shall have the right to participate in the defense of such
claim being defended

 

8

--------------------------------------------------------------------------------


 

by the Indemnifying Party at the expense of the indemnified party, but the
Indemnifying Party shall have the right to control such defense (other than in
the event of a conflict of interest between the parties with respect to such
claim or defense).  In no event shall: (i) the indemnified party settle any
claim without the consent of the Indemnifying Party so long as the Indemnifying
Party is conducting the defense thereof in accordance with this Agreement; or
(ii) if a claim is covered by the Indemnifying Party’s liability insurance, take
or omit to take any action which would cause the insurer not to defend such
claim or to disclaim liability in respect thereof.

 

8.                                      Events of Default; Consequences;
Remedies.

 

(a)                                 Events of Default.  The following shall
constitute events of default (each an “Event of Default”):

 

(i)                                    The filing of a voluntary petition in
bankruptcy or insolvency or a petition for reorganization under any bankruptcy
law by any of the Remington Parties or the REIT Parties;

 

(ii)                                 The consent to any involuntary petition in
bankruptcy or the failure to vacate, within ninety (90) days from the date of
entry thereof, any order approving an involuntary petition by any of the
Remington Parties or the REIT Parties;

 

(iii)                             The entering of an order, judgment or decree
by any court of competent jurisdiction, on the application of a creditor,
adjudicating any of the Remington Parties or the REIT Parties as bankrupt or
insolvent, or approving a petition seeking reorganization or appointing a
receiver, trustee, or liquidator of all or a substantial part of such party’s
assets, and such order, judgment or decree continues unstayed and in effect for
any period of ninety (90) days or more;

 

(iv)                             The appointment of a receiver for all or any
substantial portion of the property of any of the Remington Parties or the REIT
Parties;

 

(v)                                 The failure of any of the REIT Parties to
make any payment required to be made in accordance with the terms of this
Agreement within thirty (30) days after receipt of written notice from the
Remington Parties specifying said default with reasonable specificity as to when
such payment is due and payable; or

 

(vi)                             The failure of any of the Remington Parties or
the REIT Parties to perform, keep or fulfill any of the other covenants,
undertakings, obligations or conditions set forth in this Agreement, and the
continuance of such default for a period of thirty (30) days after written
notice of said failure; provided, however, if such default cannot be cured
within such thirty (30) day period and the Remington Parties or the REIT
Parties, as the case may be, commences to cure such default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended so long as it shall require
the Remington Parties or the REIT Parties, as the case may be, in the exercise
of due diligence to cure such default, it being agreed that no such extension
shall be for a period in excess of one hundred twenty (120) days.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Consequence of Default.  Upon the occurrence
of any Event of Default, the non-defaulting party may, at its election, give the
defaulting party written notice of intention to terminate this Agreement (after
the expiration of any applicable grace or cure period provided in
Section 8(a) above), and upon the expiration of thirty (30) days from the date
of such notice, this Agreement shall terminate and the non-defaulting party
shall be entitled to pursue any and all rights and remedies available, at law or
in equity, to the non-defaulting party under this Agreement (including any
indemnity obligations which shall survive this Agreement) or under applicable
law.

 

9.                                      Omitted.

 

10.                               Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications required or permitted hereunder shall be in writing, shall be
deemed duly given upon actual receipt and shall be delivered (i) in person,
(ii) by registered or certified mail (air mail if addressed to an address
outside of the country in which mailed), postage prepaid, return receipt
requested, or (iii) by facsimile or other generally accepted means of electronic
transmission (provided that a copy of any notice delivered pursuant to this
clause (iii) shall also be sent pursuant to clause (ii), addressed as follows
(or to such other addresses as may be specified by like notice to the other
parties):

 

To the Remington
Parties:                                                                                                  
Remington Lodging & Hospitality, LLC
14185 Dallas Parkway
Suite 1150

Dallas, Texas 75254
Attn:                    Mr. Monty J. Bennett

 

with a copy
to:                                                                                                                                                              
Remington Lodging & Hospitality, LLC
14185 Dallas Parkway
Suite 1150
Dallas, Texas 75254
Attn:                    Legal Department

 

To the REIT
Parties:                                                                                                                                
Ashford Hospitality Trust, Inc.
Ashford Hospitality Limited Partnership
c/o Ashford Hospitality Advisors LLC

14185 Dallas Parkway
Suite 1100

Dallas, Texas 75254
Attn:                    President

 

with a copy
to:                                                                                                                                                              
Ashford Hospitality Trust, Inc.
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attn:                    Legal Department

 

10

--------------------------------------------------------------------------------


 

with a copy
to:                                                                                                                                                              
Ashford Hospitality Trust, Inc.
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attn:                    Independent Directors

 

(b)                                 Amendments.  No amendment, modification or
supplement to this Agreement shall be binding on any of the parties hereto
unless it is in writing and signed by the parties in interest at the time of the
modification, and further provided any such modification is approved by a
majority of the Independent Directors.

 

(c)                                  Successors and Assigns.  Neither this
Agreement nor any rights or obligations hereunder shall be assignable by a party
to this Agreement without the prior, express written consent of each of the
other parties; provided, however, Manager shall have the right, without such
consent, to assign its interest in this Agreement to any Manager Affiliate
Entity, provided such Manager Affiliate Entity qualifies as an Eligible
Independent Contractor as of the date of such transfer.  This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties to this Agreement and their respective successors and permitted assigns.

 

(d)                                 No Third-Party Beneficiaries.  This
Agreement is solely for the benefit of the parties to this Agreement and should
not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, claims or action or other right in excess of those existing
without reference to this Agreement.

 

(e)                                  Titles and Headings.  Titles and headings
to paragraphs and sections in this Agreement are inserted for the convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

(f)                                   Maximum Legal Enforceability; Time of
Essence.  Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof.  Any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  Without prejudice to any rights or remedies otherwise available
to any party to this Agreement, each party hereto acknowledges that damages
would not be an adequate remedy for any breach of the provisions of this
Agreement and agrees that the obligations of the parties hereunder shall be
specifically enforceable.  Time shall be of the essence as to each and every
provision of this Agreement.

 

(g)                                  Further Assurances.  The parties to this
Agreement will execute and deliver or cause the execution and delivery of such
further instruments and documents and will take such other actions as any other
party to the Agreement may reasonably request in order to effectuate the purpose
of this Agreement and to carry out the terms hereof.

 

(h)                                 Complete Agreement; Construction.  This
Agreement, and the other agreements and documents referred to herein, shall
constitute the entire agreement between the

 

11

--------------------------------------------------------------------------------


 

parties with respect to the subject matter thereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter.

 

(i)                                     Governing Law.  This Agreement and its
interpretation, validity and performance shall be governed by the laws of the
State of Maryland, without regard to its conflicts of interest principles.  In
the event any court of law of appropriate judicial authority shall hold or
declare that the law of another jurisdiction is applicable, this Agreement shall
remain enforceable under the laws of the appropriate jurisdiction.

 

[Signature Pages to Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

 

PARTNERSHIP:

 

 

 

 

 

 

ASHFORD  HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

 

By:

ASHFORD OP General Partner LLC, a Delaware limited liability company, its
general partner

 

 

 

 

 

 

 

 

By:

/s/ Deric Eubanks

 

 

 

 

Deric Eubanks

 

 

 

 

Chief Financial Officer

 

 

 

 

 

REIT:

 

 

 

 

 

ASHFORD HOSPITALITY TRUST, INC., a Maryland corporation

 

 

 

 

 

 

By:

/s/ Deric Eubanks

 

 

 

Deric Eubanks

 

 

 

Chief Financial Officer

 

 

 

 

 

MANAGER:

 

 

 

 

 

REMINGTON LODGING & HOSPITALITY, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Monty J. Bennett

 

 

 

Monty J. Bennett

 

 

 

Chief Executive Officer

 

[Signature page to Mutual Exclusivity Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTED AND AGREED

 

TO THIS 8th  DAY OF

 

AUGUST, 2018

 

 

 

/s/ Monty J. Bennett

 

MONTY J. BENNETT

 

 

[Signature page to Mutual Exclusivity Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“Advisor” shall mean Ashford Hospitality Advisors LLC, a Delaware limited
liability company, or any permitted successor or assign under the terms of the
Advisory Agreement.

 

“Advisory Agreement” shall mean that certain Amended and Restated Advisory
Agreement dated June 10, 2015, by and among the REIT, the Partnership, Ashford
TRS Corporation, Ashford, Inc. and the Advisor, as may be amended, modified or
supplemented.

 

“Affiliate” means with respect to a person, any person directly or indirectly
controlling, controlled by or under common control with such person.  The term
“person” means and includes any natural person, corporation, partnership,
association, limited liability company or any other legal entity.

 

“Braemar Exclusivity Agreement” shall mean that certain Amended and Restated
Braemar Mutual Exclusivity Agreement of even date herewith, by and among Braemar
Parties, Manager and Monty J. Bennett.

 

“Braemar Initial Investment Guidelines” shall mean the Investment Guidelines of
the Braemar Parties as set forth in the Advisory Agreement as of the date
thereof.

 

“Braemar Investment Guidelines” shall mean the Investment Guidelines of the
Braemar Parties as set forth in the Advisory Agreement.

 

“Braemar Parties” shall collectively mean Braemar Hotels & Resorts Inc. and
Braemar Hospitality Limited Partnership.

 

“Cause” shall have the meaning as set forth in the Employment Agreement or the
Non-Competition Agreement, as applicable.

 

“Change in Control” shall have the meaning as defined in the Employment
Agreement or the Non-Competition Agreement, as applicable.

 

“Eligible Independent Contractor” shall have the same meaning given such term in
the Master Management Agreement.

 

“Employment Agreement” shall mean the employment agreement of Monty J. Bennett
dated on or about August 19, 2003, and executed with the REIT as employer.

 

“Event of Default” shall have the meaning as set forth in Section 8.

 

“Excluded REIT Transactions” shall mean a REIT Transaction with respect to which
there has been an Independent Director Election.

 

“Excluded Remington Transactions” shall mean the following excluded transactions
of the Remington Affiliates:

 

--------------------------------------------------------------------------------


 

(a)                                 Existing hotel investments made by one or
more of the Remington Affiliates with any of their Existing Investors;

 

(b)                                 Existing bona fide arm’s length third party
management arrangements (or arrangements for other services) with parties other
than the REIT Affiliates pursuant to which one or more of the Remington
Affiliates provide customary hotel management and other similar services; and

 

(c)                                  Like-kind exchanges under Section 1031 of
the Internal Revenue Code of 1986, as amended, made by any of the Existing
Investors pursuant to contractual obligations existing as of the date of this
Agreement provided that Manager provides ten (10) days prior notice to the REIT
of said transaction.

 

“Existing Investors” shall mean the existing joint venture partners, investors
or property owners of the Remington Affiliates as listed on Exhibit C attached
hereto.

 

“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and last Fiscal Year of the term of this
Agreement may not be full calendar years.

 

“Good Reason” shall have the meaning as set forth in the Employment Agreement or
the Non-Competition Agreement, as applicable.

 

“Hotel” shall have the meaning given such term in the Master Management
Agreement.

 

“Hotel Property” means any Property that is used in whole or in part for hotel
purposes, including, without limitation, any motels, motor inns, or hotels and
the like (full service, select service, extended stay or otherwise), whether in
fee or leasehold, together with any improvements and fixtures now or hereafter
located thereon, all rights, privileges and easements appurtenant thereto, and
all tangible and intangible personal property used in connection therewith.

 

“Indemnifying Party” shall have the meaning as set forth in Section 7(c).

 

“Independent Director Disapproval” shall mean either of the following:

 

1)                                     The Independent Directors upon a
unanimous vote, have at any time elected not to engage Manager; or

 

2)                                     A majority of the Independent Directors
have elected not to engage Manager based upon a determination in their
reasonable business judgment that either:

 

A)                                   Special circumstances exist such that it
would be in the best interest of the REIT not to engage Manager with respect to
a particular Hotel Property; or

 

--------------------------------------------------------------------------------


 

B)                                   Based on the prior performance of Manager,
another manager could perform the management materially better than Manager for
a particular Hotel Property.

 

“Independent Director Election” shall mean a choice by the Independent Directors
to exercise their Independent Director Disapproval rights.

 

“Independent Directors” shall mean those directors of the REIT who are
“independent” within the meaning of the rules of the New York Stock Exchange or
interdealer quotation system on which the REIT’s common stock in then
principally traded.

 

“Initial Term” shall have the meaning as set forth in Section 2.

 

“Investment Guidelines” shall have the same meaning herein as given such term in
the Advisory Agreement.

 

“Manager” means Remington Lodging and Hospitality, LLC, a Delaware limited
liability company.

 

“Manager Affiliate Entity” shall have the meaning given such term in the Master
Management Agreement.

 

“Master Management Agreement” means that certain Consolidated, Amended and
Restated Hotel Master Management Agreement of even date herewith executed
between Manager as the manager and Tenant (or its designees), as the owner in
interest of the Hotel Properties subject of such agreement, a copy of which is
attached hereto as Exhibit D, or any other management agreement with Manager, or
a subsidiary of Manager, substantially in the form of the Master Management
Agreement.

 

“Non-Competition Agreement” shall mean that certain Non-Competition Agreement
dated on or about August 19, 2003, executed between Archie Bennett, Jr. and the
REIT.

 

“Partnership” means Braemar Hospitality Limited Partnership, a Delaware limited
partnership.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

 

“Property” means any real property or any interest therein.

 

“Reimbursement Amount” shall mean the total of all actual out of pocket and
third party costs and expenses paid by and to be reimbursed to the Remington
Affiliates that were necessary and/or appropriate in connection with the
Remington Transaction, including all earnest money deposits.  The Reimbursement
Amount shall be calculated by the Remington Parties and set forth in a
certificate delivered to the REIT Parties and certified as true and correct by
the Remington Parties.  The Reimbursement Amount shall not include any finder’s
fee, brokerage fee, development fee, or other compensation paid to the Remington
Affiliates.

 

--------------------------------------------------------------------------------


 

“REIT” means Ashford Hospitality Trust, Inc., a Maryland corporation.

 

“REIT Affiliate” shall mean the REIT Parties and their Affiliates.

 

“REIT Exclusivity Rights” shall have the meaning as set forth in Section 4(a).

 

“REIT ROFR” shall have the meaning as described in Section 4(c).

 

“REIT ROFR Notice” shall have the meaning as described in Section 4(c).

 

“REIT ROFR Period” shall have the meaning as described in Section 4(c).

 

“REIT Parties” shall mean the REIT and the Partnership.

 

“REIT Termination Event” shall mean the events described in Section 3(b).

 

“REIT Transaction” shall have the meaning as set forth in Section 5(a).

 

“REIT Transaction Documents” shall have the meaning as set forth in
Section 4(b).

 

“Remington Affiliate” shall mean the Remington Parties and their Affiliates.

 

“Remington Exclusivity Rights” shall have the meaning as set forth in
Section 5(a).

 

“Remington Notice” shall have the meaning as set forth in Section 4(b).

 

“Remington Parties” shall mean Remington Holdings, LP and Manager.

 

“Remington Termination Event” shall mean the events described in Section 3(a).

 

“Remington Transaction” shall have the meaning as set forth in Section 4(a).

 

“Remington Transaction Documents” shall have the meaning as set forth in
Section 5(b).

 

“Subordination” shall have the meaning as set forth in Section 4(a).

 

“Tenant” shall mean “Lessee” as that term is defined in the Master Management
Agreement.

 

“Term” shall have the meaning as set forth in Section 2.

 

“Termination Event” shall have the meaning as set forth in Section 2.

 

--------------------------------------------------------------------------------